                Case 7:96-cr-00323-LJL Document 131
                                                130 Filed 08/03/20 Page 1 of 1



                            CARTER LEDYARD & MILBURN LLP
                                              Counselors at Law


      Alan S. Lewis
                                                 2 Wall Street
         Partner                            New York, NY 10005-2072
             •                                          •                              570 Lexington Avenue
Direct Dial: 212-238-8647                       Tel (212) 732-3200                    New York, NY 10022-6856
 E-mail: lewis@clm.com                          Fax (212) 732-3232                        (212) 371-2720



                                                                         REQUEST GRANTED.
                                                                         8/3/2020
                                                August 3, 2020

   VIA ECF

   Hon. Lewis J. Liman
   United States District Judge
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 701
   New York, NY 10007

                                 Re: United States v. Rita Gluzman
                                     Case No.: 7:96-cr-00323 (LJL)

   Dear Judge Liman:

           I write to request, with the Government’s consent, an additional, modest extension of the
   deadline, until the end of business on Thursday, August 6, to submit language that would modify
   the terms currently governing Ms. Gluzman’s home confinement. Although Mr. Gianforti and I
   have started the conferral process and we had hoped to complete it by today, for various reasons
   we have been unable to do so.


                                                         Respectfully,

                                                         /s/ Alan S. Lewis

                                                         Alan S. Lewis




   9709807.1
